Lundberg Stratton, J.,
dissenting. I respectfully dissent. I would affirm the judgment of the court of appeals that the facts in this case establish that White was entitled to a writ of prohibition.
Judge Griffiths did not vacate White’s sentence until the sentence had been executed, i.e., White had paid the finé and court costs and “served” his sentence. The majority determines that Judge Griffiths’s vacation of White’s judgment was valid on the basis that no entry had yet been journalized. I do not dispute that our previous holdings require a judgment to be journalized before it becomes final. While journalization promotes a universal determination of finality with regard to judgments, this technical requirement runs afoul of the administration of justice and the United States and Ohio Constitutions in this specific case.
In this matter, the court of appeals found that on September 30, 1996, “[respondent [Judge Griffiths] unmistakably entered his judgment and sentence upon the relator’s [White’s] case file jacket and affixed his signature below the judgment and sentence. The disposition as entered upon the relator’s case file docket was unequivocally intended to be a judgment. In addition, the Clerk of the Bedford Municipal Court did enter the judgment and sentence upon the computerized docket as employed by the Bedford Municipal Court. Finally, the relator paid his fine and court costs in full and thus possessed a right to expect finality with regard to his criminal matter.” (Citations omitted.)
White was escorted by a court officer to the clerk’s office and was not permitted to leave custody until he paid his fine and costs. The officer advised White’s attorney that White would be incarcerated if he could not pay the costs immediately.
On October 1, 1996, Judge Griffiths sua sponte vacated his order by a journal entry, giving no basis or explanation for his reversal. The entry also ordered that the costs and fine be refunded to White.
To permit a judge to pass judgment on a defendant, to sentence the defendant, to provide for the sentence to be executed, and then subsequently to vacate the otherwise valid judgment so as to allow retrial of the defendant on the same offense violates the Fifth Amendment to the United States Constitution and Section 10, Article I of the Ohio Constitution by placing the defendant in double jeopardy. A defendant should not be penalized by the court’s and clerk’s failure to properly finalize their respective duties. Moreover, there is no statutory authority for a judge to vacate a judgment where the sentence has been executed. *340Finally, public policy and principles of justice dictate against such an unfair result because it may subject a defendant to multiple punishment for the same crime. In essence, a court should be estopped from vacating an otherwise valid judgment and sentence once sentence has been executed.
Although White was refunded his $100 fine and court costs, the rule of law established by this case can work a harsh result on someone who has already served his or her time, since a court cannot refund time.
While journalization of judgments for purposes of finality is important, finality must be balanced against the fair administration of justice.
Therefore, I would hold that-dn the narrow instance where a defendant has served his or her sentence, it is unlawful for a judge to vacate the judgment on the basis that the judgment was not journalized. I would find an exception to the cases cited by the majority on journalization and hold that a sentence becomes final and double jeopardy attaches once the defendant has served his or her sentence.
I would further find that White has no adequate remedy in the ordinary course of law. If the first judgment and sentence were never journalized, White could not perfect an appeal. Further, White could be subject to incarceration for a second time for the same crime before his appeal could be heard. Even a successful appeal cannot refund time.
Therefore, I would find that constitutional prohibitions, as well as a lack of statutory authority, dictate that the trial court patently and unambiguously lacked jurisdiction to vacate the defendant’s judgment and sentence so as to allow retrial of the defendant for the same offense. I would further find that such a defendant has no adequate remedy in the ordinary course of law if a writ of prohibition would be denied. In Ohio Dept. of Adm. Serv., Office of Collective Bargaining v. State Emp. Relations Bd. (1990), 54 Ohio St.3d 48, 53, 562 N.E.2d 125, 130, this court held that where a trial court patently and unambiguously lacks jurisdiction to consider a matter, a writ of prohibition will issue to prevent the assumption of jurisdiction. Accordingly, I would find that the facts in this case establish that White is entitled to a writ of prohibition. Therefore, I respectfully dissent and would affirm the court of appeals.